DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2022 has been entered.
 
Response to Arguments
Claims 1, 9, 16 are amended in the reply filed on 08/19/2022. Claims 11-12 were cancelled. 
Applicant’s arguments regarding amendments with respect to the pending claims have been considered but are moot because the arguments based on the amendments do not apply to the current rejection.  The amendments in the claims are rejected by newly applied prior art reference Kim in addition to previously relied on references below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 8, 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,302,964 to Umotoy in view of US 2009/0098276 to Burrows and further in view of US 20070163440 to Kim. 
Claim 1: Umotoy discloses a manifold (interpreted as 130 [faceplate], Fig. 1) comprising an inner plate (130) having: a second plurality of apertures (204 [holes]) formed therethrough (Fig. 2, 5, 9, col. 4, lines, 60-65) from a first side to a second side of the inner plate (130), wherein each second aperture (204) comprises a first diameter at the first side of the inner plate and a second diameter at the second side of the inner plate (see Fig. 2, 9); and a plurality of third apertures (206 [holes]) formed through the inner plate (130), each second aperture (204) of the plurality second apertures (204) being surrounded by third apertures (206) of the plurality of third apertures (206), wherein the plurality of third apertures (206) is fluidly isolated from the plurality of second apertures (204, see col. 2, lines 45-50). 
However Umotoy does not disclose the first diameter of each second aperture at the first side of the inner plate is greater than a first diameter of each third aperture at the first side of the inner plate, and the second diameter of each second aperture at the second side of the inner plate is greater than a second diameter of each third apertures at the second side of the inner plate.
Burrows discloses that the diameter of each first and second apertures can be equal or unequal for the purpose of facilitating laminar gas flow, avoid gas recirculation, and help provide the desired gas flow rates for first and second precursor gases through the first and second gas injection holes (para. [0053]). 
It would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate the optimization and design choice of the above disclosed diameters of the apertures with motivation to facilitate laminar gas flow, avoid gas recirculation, and help provide the desired gas flow rates for first and second precursor gases through the first and second gas injection holes.
The apparatus of Umotoy in view of Burrows does not disclose wherein the second diameter of each second aperture at the second side of the inner plate is greater than the first diameter of each second aperture at the first side of the inner plate, and wherein the second diameter of each third aperture at the second side of the inner plate is less than the first diameter of each third aperture at the first side of the inner plate.
Kim teaches that the diameters of openings at each end of the apertures may be implemented in various shapes, where at least the top and bottom widths of the apertures can have any of least the shapes in Fig. 7, 8, 9, 10, 11, 13-20 (para. [0039], [0044]), for the purpose of determining the shapes and edge heights according to the purpose of processing (para. [0040, 0038]). It is noted that Kim (and Burrows) teach results effective variable or optimization of changing the top and/or bottom size of the apertures as necessary. The courts have held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP 2144.05 II (A).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the options/optimization of the top and bottom of the second and third apertures as taught by Kim with motivation to determine the shapes and edge heights according to the purpose of processing.
Claim 5: The apparatus of Umotoy in view of Burrows discloses wherein a portion of the second plurality of apertures (204, Fig. 9, Umotoy) are surrounded by at least four of the third apertures (206, see Fig. 2, where at least 4 surround any 204).
Claim 8: The apparatus of Umotoy in view of Burrows discloses a gas distribution assembly comprising the manifold (130/148, Fig. 1, Umotoy) of claim 1, comprising an upper manifold (150 [upper gas distribution plate]) wherein the manifold is a lower manifold (148 [lower gas distribution plate]), and each of the second plurality of apertures (604) are adapted to interface with a first aperture (606 [holes]) formed in the upper manifold (150, Fig. 1, col. 4, lines 13-26).
Claim 21: The apparatus of Umotoy in view of Burrows discloses wherein the plurality of third apertures (206, Fig. 4, Umotoy) are disposed in spaces between adjacent second apertures (204) of the manifold (148, see Fig. 4).
Claims 2-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Umotoy in view of Burrows as applied to claims 1, 5, 8, 21 above, and further in view of US 2004/0206305 to “Choi.”
Claims 2-4: The apparatus of Umotoy in view of Burrows does not disclose (claim 2) wherein each of the third apertures include the first diameter and the second diameter, and a throat is formed in the inner plate between the first diameter and the second diameter; (claim 3) wherein the throat has a third diameter that is less than the first diameter and the second diameter; (claim 4) wherein a ratio between the first diameter and the third diameter is about 16:1.
Choi discloses (claim 2) wherein each of third apertures (162 [gas passages], Fig. 2) include a first diameter (first diameter of 210 [first bore]) and a second diameter (second diameter of 212 [second bore]), and a throat (214 [orifice hole]) is formed in the inner plate (158 [gas distribution plate]) between the first diameter (and the second diameter (see Fig. 2 where it is disclosed as claimed); (claim 3) wherein the throat (214) has a third diameter (diameter of 214) that is less than the first diameter and the second diameter (see Fig. 2) for the purpose of being efficiently fabricated in the gas distribution plate with minimal probability of breakage (para. [0041]). Choi also discloses (claim 4) varying the sizing of the third diameter as well as the first and/or second diameters (para. [0038-0040]) for the purpose of changing the deposition rate as necessary (para. [0040]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate the relative diameter requirements as well as optimization of the ratio sizing as taught by Choi with motivation to be efficiently fabricated in the gas distribution plate with minimal probability of breakage and/or change the deposition rate as necessary.
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Umotoy in view of Burrows as applied to claims 1, 5, 8, 21 above, and further in view of US 2003/0019428 to “Ku.”
Claim 6: The apparatus of Umotoy in view of Burrows does not disclose wherein the second diameter of the plurality of second apertures includes a tapered opening. 
Ku discloses wherein a second diameter of the plurality of second apertures (second diameter of (44b [outlet], Fig. 2) includes a tapered opening (56 [chamfer]), for the purpose of minimizing stagnation at the outlet of the chamber (para. [0044]).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to incorporate the tapered opening as taught by Ku with motivation to minimize stagnation at the outlet of the chamber.
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Umotoy in view of Burrows as applied to claims 1, 5, 8, 21 above, and further in view of US 2006/0011298 to “Lim.”
Claim 7: The apparatus of Umotoy in view of Burrows does not disclose wherein the inner plate is positioned within an outer rim.
Lim discloses wherein an inner plate (240 [injection plate], Fig. 1) is positioned within an outer rim (250/270 [side walls], Fig. 2), for the purpose of forming an air gap to be used as a division line(s) for receiving gas (para. [0053]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate the outer rim and configuration as taught by Lim with motivation to form an air gap to be used as a division line(s) for receiving gas.
Claim 9, 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,302,964 to “Umotoy” in view of US 2009/0098276 to Burrows, US 20070163440 to Kim.
Claim 9: Umotoy discloses a gas distribution assembly, comprising a lower manifold (148 [lower gas distribution plate], Fig. 1, 9) comprising an inner plate (148) having a plurality of second apertures (204) formed therethrough from a first side to a second side of the inner plate (148, Fig. 2, 9), each of the plurality of second apertures (204) being surrounded by at least two third apertures (206) formed through the inner plate (148), an upper manifold (150 [upper gas distribution plate], Fig. 1, 9) disposed above the lower manifold (148), the upper comprising an upper plate (150) having at least one first aperture (606 [holes]) formed therethrough, the at least one first aperture (606) in fluid communication with the plurality of second apertures of the lower apertures (148); wherein the second (204) and third (206) apertures are fluidly isolated from each other (see col. 2, lines 45-50). 
However Umotoy does not disclose wherein the plurality of second apertures includes a first diameter at a first side of the inner plate that is greater than a first diameter of each of the third apertures at the first side of the inner plate, and each of the plurality of second apertures include a second diameter at a second side of the inner plate that is greater than a second diameter of each of the third apertures at the second side of the inner plate. 
Burrows discloses that the diameter of each first and second apertures can be equal or unequal for the purpose of facilitating laminar gas flow, avoid gas recirculation, and help provide the desired gas flow rates for first and second precursor gases through the first and second gas injection holes (para. [0053]). 
It would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate the optimization and design choice of the above disclosed diameters of the apertures with motivation to facilitate laminar gas flow, avoid gas recirculation, and help provide the desired gas flow rates for first and second precursor gases through the first and second gas injection holes.
The apparatus of Umotoy in view of Burrows does not disclose wherein the second diameter of each second aperture at the second side of the inner plate is greater than the first diameter of each second aperture at the first side of the inner plate, and wherein the second diameter of each third aperture at the second side of the inner plate is less than the first diameter of each third aperture at the first side of the inner plate.
Kim teaches that the diameters of openings at each end of the apertures may be implemented in various shapes, where at least the top and bottom widths of the apertures can have any of least the shapes in Fig. 7, 8, 9, 10, 11, 13-20 (para. [0039], [0044]), for the purpose of determining the shapes and edge heights according to the purpose of processing (para. [0040, 0038]). It is noted that Kim (and Burrows) teach results effective variable or optimization of changing the top and/or bottom size of the apertures as necessary. The courts have held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP 2144.05 II (A).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the options/optimization of the top and bottom of the second and third apertures as taught by Kim with motivation to determine the shapes and edge heights according to the purpose of processing.
Claim 15: The apparatus of Umotoy in view of Burrows discloses wherein the at least one first aperture (606, Umotoy, Fig. 9) formed in the upper manifold (150) comprises a plurality of upper apertures (606) extending from a first side of the upper plate (top of 150) to the second side of the upper plate (bottom of 150, see Fig. 9).
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Umotoy in view of Burrows as applied to claims 9, 15 above, and further in view of US 2004/0206305 to “Choi.”
Claim 10: The apparatus of Umotoy in view of Burrows does not disclose wherein each of the second apertures include the first diameter and the second diameter, and a throat is formed in the inner plate between the first diameter and the second diameter.
Choi discloses wherein each of second apertures (162 [gas passages], Fig. 2) include a first diameter (first diameter of 210 [first bore]) and a second diameter (second diameter of 212 [second bore]), and a throat (214 [orifice hole]) is formed in the inner plate (158 [gas distribution plate]) between the first diameter (and the second diameter (see Fig. 2 where it is disclosed as claimed) for the purpose of being efficiently fabricated in the gas distribution plate with minimal probability of breakage (para. [0041]) and/or changing the deposition rate as necessary (para. [0040]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate throat as taught by Choi with motivation to be efficiently fabricated in the gas distribution plate with minimal probability of breakage and/or change the deposition rate as necessary.
Claims 11-12: (Cancelled). 
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Umotoy in view of Burrows as applied to claims 9, 15 above, and further in view of US 2003/0019428 to “Ku.”
Claim 13: The apparatus of Umotoy in view of Burrows does not disclose wherein the second diameter of the plurality of second apertures includes a tapered opening. 
Ku discloses wherein a second diameter of the plurality of second apertures (second diameter of (44b [outlet], Fig. 2) includes a tapered opening (56 [chamfer]), for the purpose of minimizing stagnation at the outlet of the chamber (para. [0044]).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to incorporate the tapered opening as taught by Ku with motivation to minimize stagnation at the outlet of the chamber.
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Umotoy in view of Burrows as applied to claims 9, 15 above, and further in view of US 2006/0011298 to “Lim.”
Claim 14: The apparatus of Umotoy in view of Burrows does not disclose wherein the inner plate is positioned within an outer rim.
Lim discloses wherein an inner plate (240 [injection plate], Fig. 1) is positioned within an outer rim (250/270 [side walls], Fig. 2), for the purpose of forming an air gap to be used as a division line(s) for receiving gas (para. [0053]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate the outer rim and configuration as taught by Lim with motivation to form an air gap to be used as a division line(s) for receiving gas.
Claims 16, 17, 19, 20, 22, 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,302,964 to “Umotoy” in view of US 2009/0098276 to “Burrows” and further in view of US 2004/0206305 to “Choi” and US 2006/0011298 to Lim, US 20070163440 to Kim.
Claims 16-17, 19: Umotoy discloses a manifold (130 [faceplate], Fig. 1) comprising an inner plate (130), the inner plate (130) having a plurality of second apertures (204 [holes]) formed therethrough from a  a second plurality of apertures (204 [holes]) formed therethrough (Fig. 2, 5, 9, col. 4, lines, 60-65) from a first side to a second side of the inner plate (130), wherein each second aperture (204) comprises a first diameter at the first side of the inner plate and a second diameter at the second side of the inner plate (see Fig. 2, 9); and a plurality of third apertures (206 [holes]) formed through the inner plate (130), each second aperture (204) of the plurality second apertures (204) being surrounded by third apertures (206) of the plurality of third apertures (206), wherein the plurality of third apertures (206) is fluidly isolated from the plurality of second apertures (204, see col. 2, lines 45-50). 
However Umotoy does not disclose the first diameter of each second aperture at the first side of the inner plate is greater than a first diameter of each third aperture at the first side of the inner plate, and the second diameter of each second aperture at the second side of the inner plate is greater than a second diameter of each third apertures at the second side of the inner plate.
Burrows discloses that the diameter of each first and second apertures can be equal or unequal for the purpose of facilitating laminar gas flow, avoid gas recirculation, and help provide the desired gas flow rates for first and second precursor gases through the first and second gas injection holes (para. [0053]). 
It would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate the optimization and design choice of the above disclosed diameters of the apertures with motivation to facilitate laminar gas flow, avoid gas recirculation, and help provide the desired gas flow rates for first and second precursor gases through the first and second gas injection holes.
The apparatus of Umotoy does not disclose (claim 16) wherein each of the third apertures include a throat portion formed in the inner plate between the first diameter and the second diameter; (claim 17) wherein the throat has a third diameter that is less than the first diameter and the second diameter; 
Choi discloses (claim 16) wherein each of third apertures (162 [gas passages], Fig. 2) include a first diameter (first diameter of 210 [first bore]) and a second diameter (second diameter of 212 [second bore]), and a throat (214 [orifice hole]) is formed in the inner plate (158 [gas distribution plate]) between the first diameter (and the second diameter (see Fig. 2 where it is disclosed as claimed); (claim 17) wherein the throat (214) has a third diameter (diameter of 214) that is less than the first diameter and the second diameter (see Fig. 2) for the purpose of being efficiently fabricated in the gas distribution plate with minimal probability of breakage (para. [0041]). 
It would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate the relative diameter requirements as taught by Choi with motivation to be efficiently fabricated in the gas distribution plate with minimal probability of breakage.
The apparatus of Umotoy in view of Burrows and Choi does not disclose (claim 16) the manifold comprising an outer rim surrounding the inner plate; (claim 19) wherein the outer rim comprises a channel extending from an outer diameter of the outer rim to an inner diameter of the outer rim.
Lim discloses wherein (claim 16) the manifold (240/250/270, Fig. 1) comprising an inner plate (240 [injection plate], Fig. 1) is positioned within an outer rim (250/270 [side walls] and outer rim of 240, Fig. 3), (claim 19) wherein the outer rim (250/270 and outer rim of 240) comprises a channel (320 [receiving line], Fig. 3, para. [0051]) extending from an outer diameter of the outer rim (outer diameter of 250/270 and outer rim of 240) to an inner diameter of the outer rim (inner diameter of 250/270 and outer rim of 240), for the purpose of forming an air gap to be used as a division line(s) for receiving gas (para. [0053]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate the outer rim, channel, and configuration as taught by Lim with motivation to form an air gap to be used as a division line(s) for receiving gas.
The apparatus of Umotoy in view of Burrows does not disclose wherein the second diameter of each second aperture at the second side of the inner plate is greater than the first diameter of each second aperture at the first side of the inner plate, and wherein the second diameter of each third aperture at the second side of the inner plate is less than the first diameter of each third aperture at the first side of the inner plate.
Kim teaches that the diameters of openings at each end of the apertures may be implemented in various shapes, where at least the top and bottom widths of the apertures can have any of least the shapes in Fig. 7, 8, 9, 10, 11, 13-20 (para. [0039], [0044]), for the purpose of determining the shapes and edge heights according to the purpose of processing (para. [0040, 0038]). It is noted that Kim (and Burrows) teach results effective variable or optimization of changing the top and/or bottom size of the apertures as necessary. The courts have held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP 2144.05 II (A).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the options/optimization of the top and bottom of the second and third apertures as taught by Kim with motivation to determine the shapes and edge heights according to the purpose of processing.
Claim 20: The apparatus of Umotoy in view of Burrows, Choi and Lim discloses a gas distribution assembly (130, Fig. 1, Umotoy), wherein the manifold (130) is a lower manifold (148), wherein the gas distribution assembly further comprises an upper manifold (150) disposed over the lower manifold (148) and each of the plurality of second apertures (204) is adapted to interface with a first aperture (606 [holes]) formed in the upper manifold (150, Fig. 1).
Claim 22: The apparatus of Umotoy in view of Burrows, Choi and Lim discloses wherein the plurality of third apertures (206, Fig. 4, Umotoy) are disposed in spaces between adjacent second apertures (204) of the manifold (148, see Fig. 4).
Claim 23: The apparatus of Umotoy in view of Burrows, Choi and Lim discloses wherein each of the parallel rows alternate between a second aperture (204, Fig. 4, Umotoy) of the plurality of second apertures (204) and a pair of third apertures (206) of the plurality of third apertures (206, see Fig. 4).
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Umotoy in view of Burrows and Choi as applied to claims 16, 17, 19, 20, 22, 23 above, and further in view of US 2003/0019428 to “Ku.”
Claim 18: The apparatus of Umotoy in view of Burrows and Choi does not disclose wherein the second diameter of the plurality of second apertures includes a tapered opening. 
Ku discloses wherein a second diameter of the plurality of second apertures (second diameter of (44b [outlet], Fig. 2) includes a tapered opening (56 [chamfer]), for the purpose of minimizing stagnation at the outlet of the chamber (para. [0044]).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to incorporate the tapered opening as taught by Ku with motivation to minimize stagnation at the outlet of the chamber.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718